 

Exhibit 10.31

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of March 19, 2015, is made by
and among ARMCO METALS HOLDINGS, INC., a corporation organized under the laws of
the State of Nevada (the “Company”), and Kexuan Yao (the “Executive”). Each of
the Company and the Executive are referred to herein individually as a “Party”
and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company and the Executive were a party to that certain Employment
Agreement dated February 8, 2012 (the "Prior Employment Agreement") pursuant to
which the Company employed the Executive as President and Chief Executive
Officer.

 

WHEREAS, the term of the Prior Employment Agreement expired on December 31,
2014.

 

WHEREAS, the Company wishes to employ the Executive as its President and Chief
Executive Officer, and the Executive wishes to accept such employment, on the
terms set forth below, effective as of January 1, 2015 (“Effective Date”).

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

1.             Term. The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for an term commencing as of the Effective Date
and continuing through December 31, 2015, unless sooner terminated in accordance
with the provisions of Section 5 hereof (The period during which the Executive
is employed hereunder being hereinafter referred to as the “Term”).

 

2.             Duties. During the Term, the Executive shall be employed by the
Company as its President and Chief Executive Officer, reporting directly to the
Board of Directors of the Company (the “Board”). The Executive shall devote his
entire working time, energy, attention, skill and best efforts to the affairs of
the Company and to the faithful performance of the duties of said offices and
shall faithfully perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Company’s Board, except that the Executive shall have a right to serve on
the Board of Directors of not-for-profit organizations and with the consent of
the independent members of the Board, have ownership interest, direct or
indirect, of not more than 4.9% of the issued and outstanding stock in public
companies that may compete with the Company.

 

3.             Place of Performance. Executive shall be based at the office of
the Company in Shanghai, except for travel required for Company business. In the
event the Board of the Company deems it in the best interest of the Company that
its head corporate office be located in the United States, Executive agrees to
move to such office as promptly as possible thereafter.

 

4.             Compensation.

 

(a)     Base Salary. The Company shall pay the Executive a salary of $250,000
per annum for the period beginning on the Effective Date through December 31,
2015 (the “Base Salary”). Base Salary shall be payable in accordance with the
customary payroll practices of the Company applicable to senior executives.

 

 
1

--------------------------------------------------------------------------------

 

 

(b)     Bonus. During the Term, in addition to the Base Salary and at the sole
discretion of the Company, the Executive may be entitled to an annual cash bonus
in an amount up to 50% of the Executive’s Base Salary for the year. If awarded,
any such bonus shall be payable no later two and one-half (2 ½) months following
the year with respect to which the Base Salary is payable. The determination to
award any bonus and the amount thereof shall be made by the Compensation
Committee of the Board of Directors in its sole discretion. Nothing contained in
the foregoing shall limit the Executive’s eligibility to receive any other bonus
under any other bonus plan, stock option or equity-based plan, or other policy
or program of the Company, as the same may be approved by the Compensation
Committee and in accordance with any stockholder approval incentive plan in
effect at the time of such decision, or otherwise obligate the Compensation
Committee to grant the Executive any additional bonuses.

 

(c)     Restricted Shares. On the Effective Date, Executive shall receive 60,000
shares of the Company’s common stock (“Restricted Shares”) subject to the terms
and conditions of the Amended and Restated 2009 Stock Incentive Plan, as amended
(the "Incentive Plan"). The Restricted Shares shall vest according to Vesting
Schedule attached hereto as Exhibit A; provided, however, if the Executive is
terminated pursuant to Section 5 of this Agreement, the Executive shall forfeit
all the unvested Restricted Shares as of such termination. The parties hereto
acknowledge that in no event shall the Executive receive any grants under the
Incentive Plan in excess of the limitations set forth in Section 6.2 of the
Incentive Plan.

 

(d)     Benefits. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company generally, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs. Any benefits such as group life, hospitalization, disability
insurance plans, health programs, retirement plans, fringe benefits, and other
benefits shall be payable no later than two and one-half (2 ½) months of the
following year in which the benefit is granted.

 

(e)     Vacation. The Executive shall be entitled to vacation of no less than 25
business days per year, to be credited in accordance with ordinary Company
policies.

 

(f)     Expenses. The Company shall pay or reimburse the Executive for all
ordinary, necessary, and reasonable out-of-pocket expenses actually incurred for
a business purpose (and, in the case of reimbursement, paid) by the Executive
during the Term in the performance of the Executive’s services under this
Agreement in accordance with the Company’s policies regarding such
reimbursements The Company shall not be obligated to reimburse the Executive for
such amounts until the Executive has presented the Company with documentation of
such expenses. The reimbursements will occur no later than two and one-half (2
½) months after the taxable year in which the expense was incurred.

 

(g)     Work Permits/Visas/United States Permanent Resident Card; Tax Matters.
The Company shall pay or reimburse the Executive for any expenses, including
reasonable attorneys fees and expenses, actually incurred (and, in the case of
reimbursement, paid) by the Executive, up to a maximum of $10,000, in connection
with: (i) obtaining the proper work permits and/or visas and/or United States
Permanent Resident Card necessary for the Executive to provide services
hereunder in the United States; and (ii) the preparation of the Executive’s and
his spouse’s (if applicable) United States income tax returns as required by
law.

 

 
2

--------------------------------------------------------------------------------

 

 

(h)     Life Insurance. The Company shall use best efforts to reimburse the
Executive the amount of the premiums paid by the Executive on a term life policy
for the benefit of the Executive or the Executive’s designated beneficiaries
with a death benefit of $2 million. The reimbursements will occur no later than
two and one-half (2 ½) months after the taxable year in which the premium amount
was incurred. The Company shall not be obligated to reimburse the Executive for
such amounts until the Executive has presented the Company with a statement
documenting such payments.

 

(i)     Key Man Insurance. The Company will purchase on the life of the
Executive up to $50 million of key man life insurance with the Company as the
beneficiary of the death benefit.

 

5.            Termination of Employment; Change of Control.

 

(a)     Termination upon Death or Disability. This Agreement and Executive’s
employment hereunder shall automatically terminate on the date on which
Executive dies or becomes permanently incapacitated. Executive shall be deemed
to have become “permanently incapacitated” on the date that is thirty (30) days
after the Company has determined that Executive has suffered a Permanent
Incapacity (as defined below) and so notifies Executive. For purposes of this
Agreement, “Permanent Incapacity” shall mean that (i) Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan (if any) covering employees of the
Company.

 

(b)     Termination by the Company for Cause. The Company may terminate this
Agreement and Executive’s employment hereunder with Cause (as defined below),
effective upon delivery of written notice to Executive given at any time during
the Term (without any necessity for prior notice). For purposes of this
Agreement, “Cause” shall mean the Executive’s: (i) conviction of any felony or
any other crime involving moral turpitude, (ii) fraud against the Company or any
of its subsidiaries or affiliates or theft of or maliciously intentional damage
to the property of the Company or any of their subsidiaries or affiliates, (iii)
willful breach of Executive’s fiduciary duties to the Company, or (iv) breach by
Executive of any provision of this Agreement.

 

(c)     Termination by Company without Cause. The Company may terminate this
Agreement and Executive’s employment hereunder without Cause, effective upon
delivery of written notice to Executive given at any time during the Term
(without any necessity for prior notice) provided that the Company complies with
all provisions of this Agreement, including without limitation, obligations
related to severance, vesting of options and continuation of benefits as set
forth herein.

 

(d)     Termination by the Executive for Good Reason. The Executive may
terminate this Agreement and Executive’s employment hereunder with Good Reason
(as defined below). For purposes of this Agreement, “Good Reason” shall mean (i)
the material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company; (ii) a
material reduction in Base Salary of the Executive, other than a temporary
reduction mutually agreed to by the executive and the Chairman of the
Compensation Committee; (iii) the Company’s material breach of this Agreement;
or (iv) any change in the geographic location, other than to the United States
as contemplated herein, at which Executive must perform the services under this
Agreement, which change is reasonably material to Executive. Notwithstanding the
foregoing, (x) Good Reason shall not be deemed to exist unless notice of
termination on account thereof (specifying a termination date no later than
thirty (30) days from the date of such notice) is given no later than thirty
(30) days after the time at which the event or any condition purportedly giving
rise to Good Reason first occurs or arises and (y) if there exists (without
regard to this clause (y)) an event or condition that constitutes Good Reason,
the Company shall have fifteen (15) days from the date notice of such a
termination is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     Termination by the Executive other than for Good Reason. The Executive
may terminate this Agreement and Executive’s employment hereunder other than for
Good Reason, provided that the Executive gives the Company no less than thirty
(30) days prior written notice of such termination.

 

(f)     Change of Control. The Executive may terminate this Agreement and
Executive’s employment hereunder within the one (1) year period following a
Change of Control (as defined below), provided that the Executive gives the
Company no less than thirty (30) days prior written notice of such termination.
For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any of the following:

 

(i).      Change in Ownership. A change in ownership of the Company occurs on
the date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company, excluding
the acquisition of additional stock by a person or more than one person acting
as a group who is considered to own more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company.

 

(ii).     Change in Effective Control. A change in effective control of the
Company occurs on the date that either: (A) any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing forty percent (40%) or
more of the total voting power of the stock of the Company; or (B) a majority of
the members of the Company’s Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election; provided, however, that this paragraph (ii) will apply to the Company
only if no other corporation is a majority stockholder of the Company.

 

(iii).    Change in Ownership of Substantial Assets. A change in the ownership
of a substantial portion of the Company’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of the assets of the Company immediately prior to such
acquisition or acquisitions. For this purpose, “gross fair market value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

(iv).    Intended Interpretation. It is the intent of the Parties that the
definition of Change in Control under this Agreement be construed consistent
with the definition of “Change in Control” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
Treasury Regulations, as amended from time to time.

 

6.             Payments Upon Termination.

 

 
4

--------------------------------------------------------------------------------

 

 

(a)     Upon termination of this Agreement and Executive’s employment hereunder
due to Executive’s death or disability pursuant to Section 5(a) hereof, (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive any Base Salary and other
benefits (including any bonus for a calendar year completed before termination)
earned and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination) and (ii) the Executive (or the Executive’s estate or beneficiaries
in the case of the death of the Executive) shall have no further rights to any
other compensation or benefits hereunder, or any other rights hereunder (but,
for the avoidance of doubt, shall receive such disability and death benefits as
may be provided under the Company’s plans and arrangements in accordance with
their terms).

 

(b)     Upon termination of this Agreement and Executive’s employment hereunder
by the Company for Cause pursuant to Section 5(b) hereof or by Executive other
than for Good Reason pursuant to Section 5(e) hereof, (i) the Company shall pay
to Executive an amount equal to Executive’s then Base Salary and other benefits
(including any bonus for a calendar year completed before termination) earned
and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination) and (ii) the Executive shall have no further rights to any other
compensation or benefits under this Agreement on or after the termination of
employment.

 

(c)     Upon termination of this Agreement and Executive’s employment hereunder
by the Company without Cause pursuant to Section 5(c) hereof, by Executive for
Good Reason pursuant to Section 5(d) hereof or by Executive following a Change
in Control of the Company pursuant to Section 5(f) hereof, (i) the Company shall
pay to Executive (A) an amount equal to Executive’s then Base Salary and other
benefits (including any bonus for a calendar year completed before termination)
earned and accrued under this Agreement prior to the date of termination (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination); and (B) an amount equal to two (2) times the average of the Base
Salary amounts paid to Executive over the three (3) calendar years prior to the
date of termination, (ii) all unvested Restricted Shares shall vest immediately
upon the termination; and (iii) the Executive shall have no further rights to
any other compensation or benefits under this Agreement on or after the
termination of employment.

 

(d)     Unless the payment is required to be delayed pursuant to Code Section
409A (as defined below), the cash amounts payable to the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
under this Section 6 shall be paid to the Executive (or the Executive’s estate
or beneficiaries in the case of the death of the Executive) in a single-sum
payment within sixty (60) days following the effective date of termination of
this Agreement and Executive’s employment hereunder.

 

7.             Parachutes. If any amount payable to or other benefit receivable
by the Executive pursuant to this Agreement would be deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Executive
which is deemed to constitute a Parachute Payment (whether or not under an
existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Code,
then the Parachute Payments shall be reduced (but not below zero) so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Parachute Payments to be
subject to the excise tax imposed by Section 4999 of the Code. Any such
reduction shall be made by first reducing severance benefits (if any).
Notwithstanding the foregoing, if the reduction of Parachute Payments under this
Section 7 would be equal to or greater than $50,000, then there shall be no such
reduction and the full amount of the Parachute Payment shall be payable.
“Parachute Payment” shall mean a “parachute payment” as defined in Section 280G
of the Code. The calculation under this Section 7 shall be as determined by the
Company’s independent accountants, or such other experts as the Chairman of the
Compensation Committee shall deem appropriate.

 

 
5

--------------------------------------------------------------------------------

 

 

8.             Execution of Release. The Executive acknowledges that, if
required by the Company prior to making the payments and benefits set forth in
Section 5 (other than accrued but unpaid Base Salary and other benefits), all
such payments and benefits are subject to his execution of a general release
from liability of the Company, each member of its Board, and each of the
Company's officers (including his successor) and employees, and such release
becoming irrevocable by its terms. If Executive fails to execute such release,
or such release does not become irrevocable, all such payments and benefits set
forth in Section 6 hereof shall be forfeited.

 

9.             Application of Code Section 409A.

 

(a)     This Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Code (“Code Section 409A”). If any payment or benefit cannot
be provided or made at the time specified herein without incurring sanctions
under Code Section 409A, then such benefit or payment will be provided in full
(to the extent not paid in part at earlier date) at the earliest time thereafter
when such sanctions will not be imposed. For purposes of Code Section 409A, all
payments to be made upon a termination of employment under this Agreement may
only be made upon Executive’s “separation from service” (within the meaning of
such term under Code Section 409A) with the Company, each payment made under
this Agreement will be treated as a separate payment, and the right to a series
of installment payments under this Agreement will be treated as a right to a
series of separate payments. In no event will Executive, directly or indirectly,
designate the calendar year of payment, except as permitted under Code Section
409A.

 

(b)     Notwithstanding anything herein to the contrary, if, at the time of
Executive’s “separation from service” with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in Code Section
409A) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under Code Section
409A, then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive), until the first payroll date
that occurs after the date that is six (6) months following Executive’s
“separation of service” with the Company. If any payments are postponed due to
such requirements, such postponed amounts will be paid with interest at the
applicable federal rate as provided under Section 7872(f)(2)(A) of the Code in a
lump sum to Executive on the first payroll date that occurs after the date that
is six (6) months following Executive’s “separation of service” with the
Company. If Executive dies during the postponement period prior to the payment
of the postponed amount, the amounts withheld on account of Code Section 409A
will be paid to the personal representative of Executive’ s estate within sixty
(60) days after the date of Executive’s death. Payments pursuant to Section 6 of
this Agreement are intended to satisfy the short-term deferral exception under
Code Section 409A.

 

(c)     All reimbursements and in-kind benefits provided under this Agreement
will be made or provided in accordance with the requirements of Code Section
409A, including, where applicable, the requirement that (i) any reimbursement
will be for expenses incurred during Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

 
6

--------------------------------------------------------------------------------

 

 

(d)     To the extent applicable, all grants, awards, bonuses or other payments
made to Executive or for which Executive is eligible under any Company bonus,
incentive, deferred compensation plan or program or any other compensation
arrangement will be structured to comply with the requirements of Code Section
409A or an exception from such requirements.

 

10.           Covenants of the Executive.

 

(a)     Confidentiality. During the Term, the Company has and will continue to
provide Executive with access to, and may confide in him, information, business
methods and systems, techniques and methods of operation developed at great
expense by the Company and which are assets of the Company. Executive recognizes
and acknowledges that: (i) all Confidential Information (defined below) is the
property of the Company and is unique, extremely valuable and developed and
acquired by great expenditures of time, effort and cost; (ii) the misuse,
misappropriation or unauthorized disclosure by Executive of the Confidential
Information would constitute a breach of trust and would cause serious
irreparable injury to the Company; and (iii) it is essential to the protection
of the Company’s goodwill and to the maintenance of the Company’s competitive
position that the Confidential Information be kept secret and that Executive not
disclose the Confidential Information to others or use same to his own advantage
or to the advantage of others. Accordingly, Executive shall not, during the Term
or thereafter, directly or indirectly, in any manner, utilize or disclose to any
person, firm, corporation, association or other entity, or use on his own
behalf, any confidential and proprietary information of the Company, including,
but not limited to, information relating to strategic plans, sales, costs,
client lists, client preferences, client identities, investment strategies,
computer programs, profits or the business affairs and financial condition of
the Company, or any of its clients, or any of the Company’s business methods,
systems, marketing materials, clients or techniques (collectively “Confidential
Information”), except for (i) such disclosures where required by law, but only
after written notice to the Company detailing the circumstances and legal
requirement for the disclosure; or (ii) as authorized during the performance of
Executive’s duties for such use or purpose as are reasonably believed by
Executive to be in the best interests of the Company. At any time, upon request,
Executive shall deliver to the Company all of its property including, but not
limited to, its Confidential Information (whether electronically stored or
otherwise) which are in his possession or under his control. Property to be
returned includes, but is not limited to, notebook pages, documents, records,
prototypes, client files, drawings, electronically stored data, computer media
or any other materials or property in Executive’s possession or control.

 

(b)     Noninterference. During the Term and for a period of one (1) year
following the end of the Term (the “Restricted Period”), for whatever reason, he
will not, directly or indirectly, for himself or on behalf of any third party,
at any time or in any manner:

 

(i).       persuade, induce, solicit, influence or attempt to influence, or
cause any person who is an employee of the Company to terminate his or her
relationship with the Company or refer any such employee to anyone, without
prior written approval from the Company;

 

(ii).      request or cause any of the Company’s clients or potential clients to
cancel, modify or terminate any existing or continuing or, to Executive’s
knowledge, prospective business relationship with the Company;

 

(iii).     engage in or participate in any effort or act to induce, or in any
way cause, any client or, to Executive’s knowledge, prospective client of the
Company, to deal with Executive or any other person or entity except in a
capacity as representative of the Company, or otherwise take any action which
might reasonably be expected to be disadvantageous to the Company;

 

 
7

--------------------------------------------------------------------------------

 

 

(iv).     persuade, induce, solicit, influence or attempt to influence, or cause
any client or, to Executive’s knowledge, prospective client of the Company to
cease or refrain from doing business, or to decline to do business, or to change
or alter any existing or prospective business relationship, with the Company;

 

(v).      accept business from, or perform or provide any services for, any
client, or to Executive’s knowledge, prospective client of the Company;

 

(vi).     contract with or communicate with, in either case in connection with
services, any client or, to Executive’s knowledge, prospective client of the
Company; or

 

(vii).    provide any third party with any information concerning any client, or
to Executive’s knowledge, prospective client of the Company, including but not
limited to, the disclosure of any client name or data, in whatever form, to such
third party.

 

(c)     Noncompetition. During the Term and Restricted Period, Executive shall
not, directly or indirectly, engage or participate in, or become employed by, or
affiliated with, or enter into or maintain a contractual relationship with, or
render advisory or any other services to, any person or business entity or
organization, of whatever form, that competes with the Company in the United
States or any other location in which the Company conducts business prior to
Executive's termination date.

 

(d)     Injunctive Relief. Executive acknowledges that his compliance with the
covenants in Sections 9(a), 9(b) and 9(c) hereof (the “Restrictive Covenants”)
is necessary to protect the good will, Confidential Information and other
proprietary interests of the Company, that such covenants are supported by
adequate and sufficient consideration, and that, in the event of any violation
or threatened violation by Executive of any such provision, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to remedy by an action at
law for money damages. Accordingly, Executive agrees that, in the event of such
violation or threatened violation by him, the Company shall be entitled to an
injunction before trial from any court of competent jurisdiction as a matter of
course and upon the posting of not more than a nominal bond, in addition to all
such other legal and equitable remedies as may be available to the Company.
Executive further acknowledges that he has carefully considered the nature and
extent of the restrictions contained herein and the rights and remedies
conferred upon the Company under this Agreement, and hereby acknowledges and
agrees that the same are reasonable, are designed to protect the legitimate
business interests of the Company, and do not confer benefits upon the Company
disproportionate to the detriment upon him. In the event that Executive violates
any of the covenants in this Agreement and the Company commences legal action
for injunctive or other relief, the Company shall have the benefit of the full
period of the covenants, computed from the date Executive ceased violation of
the covenants, either by order of the court or otherwise. Executive acknowledges
that any claim or cause of action he may have against the Company shall not
constitute a defense to the enforcement by the Company of his covenants in
Section 5 of this Agreement (e.g., these covenants are independent of any other
provision in this Agreement and of any other promise made to Executive).
Executive also acknowledges that his experience and capabilities are such that
he can obtain suitable employment otherwise than in violation of the covenants
in this Agreement and that the enforcement of these covenants will not prevent
the earning of a livelihood nor cause undue hardship. Without limiting the
foregoing, in the event of a breach by Executive of any Restrictive Covenant,
the Company’s obligations under this Agreement shall immediately terminate,
Executive shall not be entitled to any additional monetary payments or benefits
of any kind whatsoever and Executive shall reimburse the Company for all of its
attorneys fees and costs associated with any legal or equitable proceedings or
litigation seeking to enforce the terms of this Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

(e)     Remedies Cumulative and Concurrent. The rights and remedies of the
Company as provided in this Section 10 shall be cumulative and concurrent and
may be pursued separately, successively or together, at the sole discretion of
the Company, and may be exercised as often as occasion therefor shall arise. The
failure to exercise any right or remedy shall in no event be construed as a
waiver or release thereof.

 

(f)     Executive’s Authorization. Executive authorizes the Company to inform
any third parties, including future employers, prospective employers and the
Company’s clients or prospective clients, of the existence of this Agreement and
his obligations under it and will cooperate with the company in connection with
any filing or other disclosure with respect to this agreement with the
Securities and Exchange Commission or any other U.S. governmental agency.

 

(g)     Survivability. The provisions of this Section 10 shall survive the
cessation of Employee’s employment for any reason, as well as the expiration of
this Agreement at the end of its Term or at any time prior thereto for a two (2)
year period after Executive’s termination.

 

(h)     Definition of Company. For purposes of this Section 10, the term
“Company” shall include the Company and any of its parents, subsidiaries,
affiliates or any related companies including their respective successors and
assigns.

 

11.          Other Provisions.

 

(a)     Severability. The Executive acknowledges and agrees that (i) he has had
an opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement or any part thereof, including, without limitation, any of the
Restrictive Covenants, is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

(b)     Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Restrictive Covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

(c)     Indemnification. To the extent permitted by law, the Company will
indemnify and hold Executive harmless against any liability, damage, cost or
expense incurred in connection with the defense of any action, suit or
proceeding to which he is a party, or threat thereof, by reason of his being or
having been an officer or director of the Company or any affiliate of the
Company, to the extent permitted by applicable law; provided, however, that this
indemnity shall not apply if Executive is determined by a court of competent
jurisdiction to have acted against the interests of the Company with gross
negligence, gross misconduct, or gross malfeasance. Promptly after receipt by
Executive under this section of notice of the commencement of any action
(including any governmental action), Executive shall, if a claim in respect
thereof is to be made against Executive under this section, deliver to the
Company a written notice of the commencement thereof. The failure to deliver
written notice to the Company within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve the Company of any liability to Executive under this section.

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     Arbitration.

 

(i).       Subject to the limitations of this Section 11(d), if any dispute
arises between the Parties under or concerning this Agreement or the terms
hereof, or regarding the manner in which Executive was treated while employed by
the Company, the termination of his employment, or any alleged violation by the
Company of Executive’s rights under any common law theory, or any applicable
federal, state, or local law, statute, regulation, or ordinance (including
without limitation 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and any other local, state, or federal legislation that pertains to employee
rights or discrimination in employment), the Parties agree to submit such issue
to final and binding arbitration to a three-person panel (with a panelist
selected by each Party and the third panelist selected through agreement between
the two selected panelists) in accordance with the then existing National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association. Nothing in this Section 11(d), however, will preclude the Company
from seeking the judicial relief set forth under Section 10 of this Agreement.

 

(ii).      The Parties agree that the interpretation and enforcement of the
arbitration provisions in this Agreement will be governed exclusively by the
Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., provided that they
are enforceable under the FAA, and will otherwise be governed by the law of the
State of Nevada.

 

(iii).     The Parties agree and understand that one of the objectives of this
arbitration agreement is to resolve disputes expeditiously, as well as fairly,
and to those ends it is the obligation of all Parties to raise any disputes
subject to arbitration hereunder in an expeditious manner. Accordingly, the
Parties agree that, as to any dispute that can be brought hereunder, a demand
for arbitration must be postmarked or delivered in person to the other Party no
later than six (6) months after the date the demanding Party knows or should
have known of the event or events giving rise to the claim. Failure to demand
arbitration on a claim within these time limits is intended to, and will to the
furthest extent permitted by law, be a waiver and release with respect to such
claims. If, and only if, the waiver and release of claims referenced in the
immediately preceding sentence is found by a court of competent jurisdiction to
be unenforceable as against Executive or the Company under this Agreement, the
Parties will nevertheless submit such claims to arbitration pursuant to this
Section 11(d) within the time permitted by law.

 

(iv).     The Company and Executive will jointly and equally pay the
arbitrator’s fees.

 

(v).      Unless otherwise agreed by the Parties, arbitration will take place in
Foster City, California.

 

(vi).     In rendering an award, the arbitrator will determine the rights and
obligations of the Parties according to federal law and the substantive law of
the State of Nevada without regard to any principles governing conflicts of laws
and the arbitrator’s decision will be governed by state and federal substantive
law, including state and federal discrimination laws referenced in Section
11(d)(i) hereof, as though the matter were before a court of law.

 

 
10

--------------------------------------------------------------------------------

 

 

(vii).    Any arbitration award will be accompanied by a written statement
containing a summary of the issues in controversy, a description of the award,
and an explanation of the reasons for the award. The decision of the arbitrator
will be made within thirty (30) days following the close of the hearing. The
Parties agree that the award will be enforceable exclusively by any state or
federal court of competent jurisdiction within Foster City, California.

 

(viii).   It is understood and agreed by the Parties that their agreement herein
concerning arbitration does not contain, and cannot be relied upon Executive to
contain, any promises or representations concerning the duration of the
employment relationship, or the circumstances under or procedures by which the
employment relationship may be modified or terminated.

 

(ix).     If any part of this arbitration procedure is in conflict with any
mandatory requirement or applicable law, the law will govern, and that part of
this arbitration procedure will be reformed and construed to the maximum extent
possible in conformance with the applicable law. The arbitration procedure will
remain otherwise unaffected and enforceable.

 

(e)     Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission or other
electronic means, including email, on the business day of such delivery if sent
by 6:00 p.m. in the time zone of the recipient, or if sent after that time, on
the next succeeding business day. If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 11(e), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

 

If to the Company, to:

 

1065 E. Hillsdale Boulevard

Suite 315

Foster City, CA 94404

Attention: Chairman of the Compensation Committee of the Board of Directors

Facsimile No.: ____________

     

If to the Executive, to:

  ___________________________________     ___________________________________  
  Facsimile No.: ____________

 

Any such person may by notice given in accordance with this Section 11(d) to the
other Parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

(f)     Section Headings. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to or “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement, unless the context
indicates otherwise.

 

 
11

--------------------------------------------------------------------------------

 

 

(g)    Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless otherwise expressly provided, the word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of such representation, warranty,
or covenant. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.(h)     Counterparts. This
Agreement may be executed in one or more counterparts, each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. In the event
that any signature is delivered by facsimile transmission or by e-mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

(i)     Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

 

(j)     Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Parties or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any Party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

 

(k)    Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 

(l)     Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

 

(m)   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

 

(n)    Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Section 10 and any other provisions of this
Agreement expressly imposing obligations that survive termination of Executive’s
employment hereunder, and the other provisions of this Section 11 to the extent
necessary to effectuate the survival of such provisions, shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.

 

 
12

--------------------------------------------------------------------------------

 

 

(o)    Existing Agreements. The Executive represents to the Company that he is
not subject or a party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

(p)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEVADA.

 

(q)    Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

IN WITNESS WHEREOF, the Company and the Executive have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

COMPANY:

 

ARMCO METALS HOLDINGS, INC.

   

By:

/s/ William Thomson

Name:

William Thomson

Title:

Chairman, Compensation Committee of the Board of Directors

 

 

EXECUTIVE:

   

/s/ Kexuan Yao

                 Kexuan Yao

 

 
13

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Vesting Schedule

 

Employee Name: Kexuan Yao

 

Term: Effective Date through December 31, 2015

 

Vesting Schedule: 60,000 Restricted Shares vest on the first day of each quarter
over a one (1) year period commencing on April 1, 2015, as follows, subject to
the terms of the Agreement and the Company's Amended and Restated 2009 Stock
Incentive Plan, as amended:

 

Vesting Date

Vesting Shares

April 1, 2015

15,000

July 1, 2015

15,000

October 1, 2015

15,000

January 1, 2016

15,000

 

 

 

 

 

14